Name: Council Regulation (EEC) No 3804/81 of 21 December 1981 establishing ceilings and Community surveillance of imports of certain products originating in Malta (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 382 1 3 COUNCIL REGULATION (EEC) No 3804/81 of 21 December 1981 establishing ceilings and Community surveillance of imports of certain products originating in Malta ( 1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES are entered with Customs authorities for home use ; whereas this administrative procedure must make provision for the possibility of customs tariff duties being reintroduced as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires, close and particularly rapid cooperation between the Member States and the Commission and the lat ­ ter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this coopera ­ tion has to be particularly close since the Commis ­ sion must be able to take the appropriate measures to reintroduce customs tariff duties if one of the ceilings is reached, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas the provisions of the Additional Protocol to the Agreement establishing an association between the European Economic Community and Malta (') have lapsed ; Whereas , pending the entry into force of a new pro ­ tocol , it is necessary on the basis of Regulation ( EEC) No 3670/ 81 ( 2 ), to extend , for 1982 , the arrangements which the Community applies to trade with Malta within the context of the Association with that country ; Whereas , since a protocol as provided for in Article 118 of the 1979 Act of Accession does not exist , the Community must adopt the measures referred to in Article 119 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community of Nine ; Whereas the abovementioned Additional Protocol makes provision for the total abolition of customs duties in respect of the products to which the Agree ­ ment applies ; whereas , however, for a number of products exemption from duties is subject to ceil ­ ings above which the customs duties applicable to third countries may be reintroduced ; whereas the ceilings to be applied in the first half of 1982 should therefore be determined ; whereas the application of ceilings requires that the Community be regularly informed on imports of the products in question ori ­ ginating in Malta ; whereas it is therefore desirable that imports of these products be subjected to a sys ­ tem of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceil ­ ings at Community level as and when the products 1 . From 1 January to 30 June 1982 , imports into the Community of Nine of the products listed in the Annex originating in Malta shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph, their tariff headings and statisti ­ cal numbers and the ceilings shall be as set out in the Annex . 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products ' and meth ­ ods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta (3 ). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed . (') OJ No L 304, 29 . 11 . 1977 , p . 2 . ( 2 ) OJ No L 367 , 23 . 12 . 1981 , p . 2 . (3 ) OJ No L 111,28.4. 1976 , p . 3 . No L 382 / 14 Official Journal of the European Communities 31 . 12 . 81 month . If the Commission so requests , they shall provide such statements for periods of 10 days and forward them within five clear days of the end of each 10-day period . Article 2 The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . Member States shall inform the Commission at the intervals and within the time limits specified in paragraph 4 of imports effected in accordance with the above procedures . 3 . As soon as the ceilings have been reached, the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries . 4 . Member States shall forward to the Commission not later than the 15th day of each month statements of the quantities charged during the preceding The Commission shall take all appropriate mea ­ sures, in close cooperation with the Member States , for the purposes of applying this Regulation . Article 3 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY 31 . 2 . 8 Official Journal of the European Communities No L 382/ 15 ANNEX List of products subject to import ceilings in 1982 Serial No CCT heading No Description NIMEXEcode Ceiling ( in tonnes) 1 2 3 4 5 I M 1 55.05 Cotton yarn , not put up for retail sale 55.05 ­ all Nos Ceiling delayed I M 2 55.09 Other woven fabrics of cotton 55.09 ­ all Nos 63 I M 3 56.04 Man-made fibres (discontinuous or waste), carded , combed or otherwise prepared for spinning 56.04 ­ all Nos Ceiling delayed I M 4 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized 60.05 ­ all Nos 137-5 I M 5 61.01 Men's and boys ' outer garments 61.01 ­ all Nos 520